Name: Commission Implementing Regulation (EU) 2019/596 of 11 April 2019 amending Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq
 Type: Implementing Regulation
 Subject Matter: international affairs;  Asia and Oceania;  European construction;  civil law
 Date Published: nan

 12.4.2019 EN Official Journal of the European Union L 103/24 COMMISSION IMPLEMENTING REGULATION (EU) 2019/596 of 11 April 2019 amending Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1210/2003 of 7 July 2003 concerning certain specific restrictions on economic and financial relations with Iraq and repealing Council Regulation (EC) No 2465/96 (1), and in particular Article 11(b) thereof, Whereas: (1) Annex III to Regulation (EC) No 1210/2003 lists public bodies, corporations and agencies and natural and legal persons, bodies and entities of the previous government of Iraq covered by the freezing of funds and economic resources that were located outside Iraq on the date of 22 May 2003 under that Regulation. (2) On 8 April 2019, the Sanctions Committee of the United Nations Security Council decided to remove thirteen entries from the list of persons or entities to whom the freezing of funds and economic resources should apply. (3) Annex III to Regulation (EC) No 1210/2003 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 1210/2003 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 2019. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 169, 8.7.2003, p. 6. ANNEX In Annex III to Regulation (EC) No 1210/2003, the following entries are deleted: 9. AL HASSAKA SPINNING PROJECT. Address: P.O. Box 46, Al Hassaka Al Azizeh, Iraq. 34. DIWANIYA STATE COTTON TEXTILE COMPANY (alias DIWANIYA COTTON STATE COMPANY). Addresses: (a) P.O. Box 79, Diwaniya, Qadisiya, Iraq; (b) P.O. Box 15, Diwaniyah, Iraq. 37. FINE TEXTILE STATE COMPANY. Address: P.O. Box 2, Hilla, Iraq. 51. GENERAL ESTABLISHMENT FOR WOOLLEN TEXTILE (alias WOOLLEN TEXTILE STATE COMPANY). Address: P.O. Box 9114, Khadhumiya, Baghdad, Iraq. 70. IRAQI TEXTILE STATE ESTABLISHMENT (alias IRAQI STATE TEXTILE COMPANY). Address: Al Nawab Street, Khadhumiya, P.O. Box 9106, Baghdad, Iraq. 73. KUT COTTON TEXTILE STATE COMPANY (alias (a) TRAINING CENTRE FOR TEXTILE INDUSTRIES/KUT, (b) KUT INDUSTRIAL COMPANY). Addresses: (a) P.O. Box 25, Kut, Iraq; Kut Opp, Al-Zahra Town, Iraq; (b) P.O. Box 5613, South Gate, Kut, Iraq. 86. MOSUL STATE COMPANY FOR TEXTILE. Address: P.O. Box 18, Mosul, Iraq. 97. NATIONAL STATE COMPANY FOR TEXTILE. Address: P.O. Box 5664, Kadhumia, Baghdad, Iraq. 138. STATE ENTERPRISE FOR HANDWOVEN CARPETS (alias HANDWOVEN CARPETS STATE COMPANY). Address: Al Nasir Square, Arbil, Iraq. 141. STATE ENTERPRISE FOR LEATHER INDUSTRIES (alias STATE LEATHER INDUSTRIES COMPANY). Address: Karrada Al Sharkiya, Hurriya Square, P.O. Box 3079, Baghdad, Iraq. 191. STATE SEWING COMPANY. Address: P.O. Box 14007, Waziriya, Baghdad, Iraq. 203. WOOLLEN INDUSTRIES FACTORY OF ARBIL (alias WOOLLEN TEXTILE STATE COMPANY IN ARBIL). Address: P.O. Box 101, Arbil, Iraq. 204. WOOLLEN TEXTILE STATE EST IN NASSIRIYAH (alias WOOLLEN TEXTILE STATE COMPANY IN NASIRYA). Address: P.O. Box 108, Nassiriyah, Iraq.